Citation Nr: 1217478	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  10-18 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether a September 1984 rating decision which denied service connection for headache disability is final.  

2.  Entitlement to service connection for headache disability.

3.  Entitlement to service connection for cervical spine disability.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for pain and swelling in the right hip, migraine headaches, numbness and tingling in the left hand with loss of sensation in the arms and legs, a knot on the right foot, sluggishness and lack of responsiveness, and loss of bowel control.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 1984.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied claims of entitlement to service connection for cervical spine disability and for headaches.  The Veteran filed a notice of disagreement (NOD) in June 2002.  A statement of the case (SOC) was issued in August 2002.  The Veteran perfected his appeal in September 2002.

This matter also comes before the Board on appeal from an April 2004 rating decision of the RO, which denied compensation under 38 U.S.C.A. § 1151 for pain and swelling in the right hip, migraine headaches, numbness and tingling in the left hand with loss of sensation in the arms and legs, a knot on the right foot, sluggishness and lack of responsiveness, and loss of bowel control.  The Veteran filed an NOD in May 2004.  An SOC was issued in March 2010.  The Veteran perfected his appeal in May 2010. 

The Veteran presented testimony before the Board in June 2004 and November 2009.  The Veteran Law Judges who presided over these hearings are no longer employed by the Board.  While not all testimony was pertinent to the compensation claim under 38 U.S.C.A. § 1151, some was relevant.  These hearings were not pertinent to the service connection claims currently on appeal.  The Veteran was afforded a new hearing in September 2011.  The transcript, along with the transcripts from the 2004 and 2009 Board hearings, have been associated with the claims folder.

The case is being  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A September 1984 rating decision denied a claim of service connection for headaches; the Veteran was never furnished notice of the determination.      


CONCLUSION OF LAW

The September 1984 rating decision which denied service connection for headache disability is not final.  38 U.S.C.A. § 7105(c) (West 2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Headache Disability

Review of the claims file reveals that a claim of service connection for headache disability was denied by rating decision in September 1984.  The rating decision based the denial on a finding that the disorder pre-existed service and there was no evidence that headaches worsened during the Veteran's active military service beyond the natural progression of the disease.  

The initial determination to be made by the Board is whether the September 1984 rating decision became final.  This is necessary to determine if the Board has jurisdiction to consider the claim on the merits, or whether a new and material evidence analysis must be done.  See 38 U.S.C.A. § 5108; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).   

The September 1984 rating decision clearly discussed the headache claim and evidence in denying the claim.  However, a notice letter sent to the Veteran that same month did not reference the headache claim at all.  It only advised the Veteran that a knee disability claim had been granted.  It is also not shown that a copy of the rating decision itself was sent with the notice letter.  The Board notes that a prior version of 38 C.F.R. § 19.110 had expressly indicated that failure to send notice of appellate rights did not extend the period for filing an appeal.  However, that regulatory provision was no longer in effect in September 1984.  The Board further notes that the Veteran was not represented in 1984.  Moreover, the headache claim and the knee claim were clearly two unrelated matters.  Under the overall circumstances, the Board is unable to find that it was reasonable to expect that the Veteran would have known that the headache disability was denied.  See generally Cogburn v. Shenseki, 24 Vet.App. 205 (2010).   

In sum, the Board finds that the September 1984 rating decision is not final.  Accordingly, the Board need not undertake a new and material evidence analysis to determine if it has jurisdiction to review the underlying merits of the claim. 

Discussion of compliance with the notice and assistance requirements of the Veterans Claims Assistance Act of 2000 is not necessary at this time.  38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a).  It is contemplated that actions directed in the remand section of this decision will remedy any VCAA deficiencies. 


ORDER

The September 1984 rating decision which denied service connection for headache disability is not final.  To this extent, the appeal is granted, subject to the directives in the following remand portion of this decision. 


REMAND

The Veteran claims that he injured his neck in a fall during service, resulting in a cervical spine disability and migraine headaches.  He maintains that he was treated at Portsmouth Naval Hospital just prior to his discharge in 1984.  The RO indicated that they contacted the National Personnel Records Center (NPRC) in order to obtain these records, but that the NPRC responded in May 2003 stating that records were previously mailed.  However, in April 2003, the Portsmouth Naval Center indicated that all records for hospitalization for 1984 were at the NPRC.  In May 2003, the RO requested records, including x-rays, dated in the 1984 from the NPRC.  There is a hand written response dated in July 2003, which is not clear.  The Board does not find that this amounts to a negative response from the NPRC.   A Remand is necessary in order to seek clarification as to the existence of these records.  38 C.F.R. § 3.159(c)(2).

Given the complaints of headaches during service and the continued complaints following his discharge, the Board finds that prior to reconsidering the merits of the Veteran's claim for migraine headaches, the Veteran should be afforded a VA examination to determine the nature and etiology of the claimed condition.  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  38 U.S.C.A. § 5103A.  With regard to the cervical spine claim, only if service treatment records are associated with the claims folder showing injury to the neck and/or cervical spine, should an examination be ordered.  Id. 

The last VA outpatient treatment records associated with the claims folder are dated in 2003.  Thus, any outstanding VA medical records pertinent to the issues, if any, should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran also claims that he is entitled to compensation under 38 U.S.C.A. § 1151 for pain and swelling in the right hip, migraine headaches, numbness and tingling in the left hand with loss of sensation in the arms and legs, a knot on the right foot, sluggishness and lack of responsiveness, and loss of bowel control as a result of VA surgical treatment in July 2001 and September 2002.  

Title 38, United States Code, Section 1151 provides that where a veteran suffers an injury or aggravation of an injury resulting in additional disability by reason of VA hospitalization or medical or surgical treatment, compensation shall be awarded in the same manner as if such disability were service connected.  

The amendments to 38 U.S.C.A.§1151 made by Pub. L. 104-204 require a showing that the VA hospitalization or treatment in question not only resulted in additional disability but that the proximate cause of such additional disability was carelessness, negligence, lack of proper skill, error in judgment or a similar instance of fault on the VA's part in furnishing such treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  

The Board notes here that the Board denied entitlement to compensation under 38 U.S.C.A. § 1151 for degenerative disc disease of the cervical spine with radiculopathy by decision in January 2010.  The current Section 1151 claim was remanded in that decision.  It therefore appears that the issues have been viewed to date a separate from each other.  As such, the Board believes that medical opinions are appropriate with regard to the current Section 1151 issue. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take all indicated action in order to obtain copies of any VA clinical records not on file pertaining to treatment of the claimed disabilities from the appropriate VA medical Center from 2003 to the present.  

2.  The RO should contact the NPRC and once again request hospitalization records of the Veteran from the Portsmouth Naval Center dated in 1984.  All requests for records, including any negative response, must be clearly delineated in the record.   

3.  After obtaining the above evidence, to the extent available, the RO should schedule the Veteran for an appropriate VA examination in connection with the headache and cervical spine disabilities.  It is imperative that the claims file be made available to the examiner for review.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following: 

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that pre-existing headaches worsened in severity during the Veteran's active military service beyond the natural progression of the disease?  

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that current headache disability is causally related to an injury during active duty service?

    c)  Is it at least as likely as not (a 50% or higher degree of probability) that cervical spine disability is causally related to an injury during active duty service?

Reasons for the examiner's opinions should be furnished.


4.  The RO should also schedule the Veteran for an appropriate VA examination to determine if the Veteran suffers from additional disability (claimed as pain and swelling in the right hip, migraine headaches, numbness and tingling in the left hand with loss of sensation in the arms and legs, a knot on the right foot, sluggishness and lack of responsiveness, and loss of bowel control) as a result of VA surgical treatment in July 2001 and September 2002.  It is imperative that the claims file be made available to the examiner for review.  

The examiner should offer an opinion as to: (A) whether it is at least as likely as not (a 50% or higher degree of probability) that VA surgical treatment in July 2001 and September 2002 resulted in additional disability manifested by pain and swelling in the right hip, migraine headaches, numbness and tingling in the left hand with loss of sensation in the arms and legs, a knot on the right foot, sluggishness and lack of responsiveness, and loss of bowel control; 

and if so, (B) whether it is at least as likely as not (a 50% or higher degree of probability) that the proximate cause of such additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment or a similar instance of fault on the VA's part in furnishing such treatment; and/or (C) whether the proximate cause of such additional disability was an event that was not reasonably foreseeable.  

Note: to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment caused a additional disability, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished the surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Note: whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.  38 C.F.R. § 3.361(d)(2).

Reasons for the examiner's opinions should be furnished.

5.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the remaining issues in light of all evidence of record.  The RO should furnish an appropriate supplemental statement of the case to the Veteran and his representative and afford them a reasonable opportunity for response.  The case should then be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


